Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

New Horizon Rehabilitation Center
(CNN: 10-5196),

Petitioner,

Centers for Medicare & Medicaid
Services,

Respondent.

1

DECISION

Date: November 25, 2008

Docket No. C-07-163
Decision No. CR1868

Petitioner, New Horizon Rehabilitation Center, failed to follow its own policies for
investigating allegations of sexual abuse of one of its residents, putting it in
noncompliance with program requirements and placing its residents in immediate

jeopardy for a period of three days. Petitioner returned to su
resumed adhering to its policies regarding resident abuse.

I. BACKGROUND

Petitioner is a skilled nursing facility located in Ocala, Flori

stantial compliance when it

a, dually certified to

participate in both the Medicare and Medicaid programs. On November 7, 2006, the
Florida Agency for Health Care Administration (state agency) conducted a complaint
investigation at Petitioner’s facility. The complaint investigation concerned events
surrounding one of Petitioner’s residents. The survey resulted in the citation of Petitioner

for its failure to investigate and report violations involving a

leged resident abuse as

required by the regulations, with Petitioner being cited at the immediate jeopardy level.
2

CMS imposed a civil money penalty (CMP) of $7500 per day for the period of November
4 through November 6, 2006, and a $400 per day CMP beginning on November 7, 2006
and continuing until December 8, 2006, when the State agency made a re-visit to
Petitioner’s facility and determined that Petitioner had achieved substantial compliance.

This case was docketed and assigned to me for hearing and decision on December 28,
2006. The parties submitted pre-hearing briefs. I held a hearing in Ocala, Florida, on
January 8 and 9, 2008. At the hearing, CMS offered 42 exhibits (CMS Exs. 1-42).
Petitioner objected to parts of CMS Exs. 8 and 9, but I overruled the objections.
Petitioner offered 23 exhibits (P. Exs 1-23), but withdrew its Ex. 19. CMS made no
objection to Petitioner’s exhibits. Accordingly, | admitted into the record CMS Exs. | -
42 and P. Exs. 1-18 and 20-23. Additionally, I admitted into the record ALJ Ex. l,a
portion of a deposition a CMS witness had given in a related matter. The parties then
submitted post-hearing briefs and CMS a reply brief.

II. ISSUES
The issues presented in this case are:

1) Whether Petitioner failed to ensure that an allegation of resident abuse
was immediately investigated and reported to the proper authorities.

2) Whether immediate jeopardy was present, and if so, was the amount of
the CMP reasonable; and

3) When did Petitioner return to substantial compliance.
Il. FINDINGS OF FACT AND CONCLUSIONS OF LAW
I make findings of facts and conclusions of law (Findings) to support my decision in this
case. I set forth each finding below in boldface italics as a separate heading and I discuss

each Finding in detail.

1. Petitioner failed to investigate and report immediately an allegation of sexual
abuse of one of its residents.

A facility is required by regulation to ensure that its residents are free of mistreatment and
abuse. Specifically, the facility must develop and implement written policies and
procedures that prohibit the abuse of residents. 42 C.F.R. § 483.13(c). In addition,
3

The facility must ensure that all alleged violations involving mistreatment, neglect,
or abuse, including injuries of unknown source, and misappropriation of resident
property are reported immediately to the administration of the facility and to other
officials in accordance with State law through established procedures (including to
the State survey and certification agency).

42 C.F.R. § 483.13(c)(2).
Moreover, a facility —

must be administered in a manner that enables it to use its resources effectively
and efficiently to attain or maintain the highest practicable physical, mental, and
psychosocial well-being of each resident.

42 C.F.R. § 483.75.

The survey report found deficiencies of the requirements of the provisions of 42 C.F.R.
§ 483.13(c) at Tags F225 and F226, at a scope and severity level of “L,” indicating
immediate jeopardy to resident health and safety. CMS Ex. 1, at 1-14. Additionally, the
survey report also cited Petitioner for failure to meet the requirements of 42 C.F.R.

§ 483.75 at Tag F490, also at the “L” level, for Petitioner’s administration of its facility.
CMS Ex. 1, at 14-16. All of the alleged deficiencies arose from the same incident.

Shortly before noon on Saturday November 4, 2006, a housekeeping employee at the
facility, JH, told a certified nursing assistant (CNA), TA, that he had seen another
housekeeping employee, RV, in Resident 1’s room and that RV had his hand down by
Resident 1’s groin area.' Resident 1, a 50-year-old female at the time of the incident, had
diagnoses which included blindness, deafness, and muteness. TA told JH that he should
report what he saw to the licensed practical nurse (LPN) on duty, DM, which he promptly
did. DM told another nurse, DB, about the alleged abuse, and together they monitored
RV, but did not notify the nurse supervisor of the incident.

On Sunday, November 5, 2006, LPN DM was again on duty, and again failed to notify
any of her superiors about the incident. Meanwhile, RV continued to work at the facility,
working shifts on Sunday and Monday.

' T identify all of Petitioner’s employees by their initials.
4

On November 6, 2006, at approximately 8:00 a.m., LPN DM informed the Director of
Nursing (DON) about the incident. The DON informed the facility’s administrator at
8:20 a.m. At around noon, Petitioner informed the State agency of the incident.

A surveyor from the state agency, Richard Brooker, arrived on November 7, 2006, to
perform a complaint survey. After Mr. Brooker conferred with Petitioner’s administrator,
the administrator notified the police of the incident.

RV was suspended on November 6, pending an investigation of the incident. Petitioner
also suspended DM for three days for her failure to report the incident, and subsequently,
terminated DM on November 15, 2006. CMS Ex. 10. On November 8, 2006, police
arrested RV and charged him with “lewd/lascivious molestation of elderly person.” CMS
Ex. 16. LPN DM was charged on November 14, 2006, with the failure to report
abuse/neglect of a vulnerable adult. CMS Ex. 27.

The issue in this case is not about whether Resident 1 was sexually abused; that, while
very disturbing, is not relevant to the basis for Petitioner’s alleged noncompliance with
program requirements. Nor is Resident 1’s physical status as an individual who is blind,
deaf, and mute relevant. To suggest otherwise would be to posit that a facility’s duty of
care to its residents is somehow dependent on the physical or mental status of each
resident. The duty of care ofa facility to prevent the abuse of its residents, be it physical
or sexual, is absolute. No greater or lesser duty of care is owed because of a resident’s
particular frailties.

Rather, the dispositive issue before me is whether Petitioner adhered to the regulatory
requirements and its own procedures in investigating and reporting this incident.

Petitioner maintains that it had policies and procedures in place to prevent, identify, and
report resident abuse. It states that all employees received an in-depth orientation on
resident abuse. All of its employees wore identification badges which had on their back
instructions on how to report abuse. It placed numerous signs throughout the facility on
ow to report abuse of residents. All healthcare employees received continuing abuse
identification and reporting training as part of their professional education.

Petitioner states that once the incident was reported on November 6, 2006, it immediately
undertook a series of actions in accord with its established policies. RV was removed
from the facility, suspended, and ultimately terminated. Petitioner’s abuse coordinator
arranged for a specialist from blind services to conduct an interview with Resident 1. The
abuse coordinator also conducted a physical examination of Resident 1, and found no
physical or psychological distress. Resident 1’s family members were immediately
notified. Petitioner interviewed all of the other female residents in the facility and found
5

no signs or symptoms of abuse. Petitioner immediately conducted in-service training of
all its staff on abuse prevention, as well as on identification and reporting polices and
procedures. Petitioner reported the incident to the Abuse Registry, Florida’s Abuse
Reporting Clearing House, around noon on November 6. Petitioner further notified the
State agency on November 6, which sent in a surveyor to conduct a complaint
investigation on November 7. Petitioner’s department heads reviewed policies and
procedures and directed that all vulnerable residents be assessed for indicators of abuse or
neglect. It arranged for Resident 1’s personal physician to schedule an examination
which was completed several days later. The facility also ordered a psychiatric consult of
Resident 1 to be conducted on November 6.

Petitioner maintains that it never before had a breakdown in its abuse reporting system
and had no inkling that a breakdown would occur, and that LPN DM’s failure to follow
clear policy was beyond its control. Petitioner maintains that LPN DM’s failure to follow
policy was beyond its control. Petitioner argues that DM made a judgment call that was

admittedly wrong, in that she should have noti
incident, but that this was an isolated technica

fied immediately her superiors about the
violation of the regulations and not an

indication of a systemic problem within the facility.

Neither numerous measures Petitioner took to

prevent the abuse of its residents and to

ensure the reporting of suspected cases of abuse, nor the actions Petitioner took after it

was notified of the incident are in dispute. Al

those measures, however, prove

meaningless when Petitioner’s employees fail to act on their training or Petitioner fails to
effectively communicate and implement those procedures. Here, it was not just one, but
at least three of its employees - CNA TA, LPN DM, and nurse DB — who failed to report
the incident to higher authorities within the facility. Furthermore, even when Petitioner’s
administration was notified of the potential abuse of one of its residents on November 6,
it was not until November 7 that it notified, at the prompting of the State agency surveyor,
the police of the incident.

At the hearing CMS presented the expert testimony of Dr. Peter Lichtenberg, who was
qualified as a clinical psychologist and a neuropsychologist, and also as an expert in
interdisciplinary teamwork. Dr. Lichtenberg testified that LPN DM should have
recognized the urgency of the situation when the incident was reported to her and that she
should have acted according to the procedures formulated by Petitioner. Tr. at 112. Dr.
Lichtenberg further testified that the failure to immediately suspend RV, instead of
allowing RV to continue working at the facility throughout the weekend, did not meet the
standard of care. Tr. at 39.
6

I reject Petitioner’s position that it should not be punished because of the actions of one of
its employees to follow its procedures on abuse reporting. First, Petitioner is responsible
for the actions of its employees. Second, as noted above, three of the employees were
aware of the incident throughout the weekend, and none sought to keep RV from access
to residents for two days. The failure of multiple employees to alert Petitioner’s
administration of the incident indicates a systemic problem within the facility.

Moreover, there was evidence that RV was involved in an earlier incident involving
alleged sexual harassment of one of his fellow employees for nearly three months from
November 2005 through January 2006; these incidents were not reported until November
6, 2006. CMS Ex. 8. Petitioner did not write RV up for these incidents of sexual
arassment until November 9, 2006, five days after the incident that is at the heart of this
case. CMS Ex. 7. Dr. Lichtenberg testified that this raised questions about whether
Petitioner effectively communicated the importance of professional boundaries to its staff,
particularly in relation to sexual matters (Tr. at 58), and that this was evidence that RV
was a “troubled employee” (Tr. at 115). Additionally, there was evidence that DM had
een suspended for a three-day period just 10 days before the incident at issue. P. Ex. 4.
Dr. Lichtenberg testified that this was an indication of a failure of DM’s position as a role
model for other staff in the facility. Tr. at 60. Dr. Lichtenberg testified that the prior
suspension indicated that the relationship between DM and her supervisors was in “real
trouble.” Tr. at 115.

therefore find that CMS has established a prima facie case that Petitioner, through its
employees, did not follow its own policies in reporting and investigating allegations of
resident abuse, and that Petitioner has failed to rebut this case.

2. Petitioner’s failure to investigate and report the allegation of resident abuse
put the residents of the facility in immediate jeopardy, justifying the amount of
the CMP imposed.

CMS asserted that Petitioner’s failure to immediately investigate an allegation of resident
abuse constituted immediate jeopardy to all the residents in the facility. Petitioner was
cited at a scope and severity level of “L,” which means widespread immediate jeopardy to
resident health and safety. According to the regulations, immediate jeopardy --

means a situation in which the provider’s noncompliance with one or more
requirements of participation has caused, or is likely to cause, serious injury, harm,
impairment, or death to a resident.
7

42 C.F.R. § 489.3. I note that the regulation does not require that actual harm to a
resident occur in order for immediate jeopardy to apply, but only that there is a Jikely
potential for harm to a resident.

Here, it is inconclusive whether Resident | suffered any actual injury or harm as a result
of the alleged abuse. No convincing evidence of actual harm or injury has been
presented. Nevertheless, even though Resident 1 may not have been actually harmed,
there was certainly the potential for harm to her and to other residents as the allegation of
sexual abuse went uninvestigated for nearly 48 hours, time during which the suspected
abuser remained at work at the facility among other residents. There were 132 residents
at the facility at the time of the incident, including 36 with dementia and two with mental
retardation. CMS Ex. 23, at 1. Each of the residents was potentially at risk while a
member of the cleaning staff, charged with a credible accusation of abuse, was among
them. Consequently, I find that immediate jeopardy was present for the period November
4 through 6, 2006.

The amounts of a CMP for deficiencies constituting immediate jeopardy are set forth at
42 C.F.R. § 488.438(a)(1). The amounts range from $3,050 to $10,000 per day. Here
CMS imposed a CMP of $7,500 per day for three days, a penalty toward the upper end of
the range of possible CMPs.

Petitioner argues that at most the CMP imposed should be a one-time per instance CMP
or, in the alternative, that the CMP imposed should be in the lower range of available
CMPs from November 4 through November 6.

I find that the CMP of $7,500 is reasonable in the light of the circumstances. First, the
scope and severity of the deficiencies were placed at the “L” level, the highest possible
level in the matrix of the seriousness of deficiencies. CMS’s determination as to the level
of noncompliance must be upheld unless it is clearly erroneous. 42 C.F.R.

§ 498.60(c)(2). Moreover, one of the factors to be considered in determining the amount
of a CMP is the facility’s degree of culpability, which includes “neglect, indifference, or
disregard of resident care, comfort, or safety.” 42 C.F.R. § 488.438(f)(4). Here,
Petitioner’s culpability must be considered high, as several of its employees failed to
report an incident of suspected abuse to higher authorities, and, once it was reported,
Petitioner’s administration failed to notify the police until prompted by the State agency
surveyor. Thus, I find nothing erroneous about the level at which CMS set the CMP.

As for Petitioner’s argument that a per-instance, rather than a daily, CMP should have
been imposed, I do not have the authority to review CMS’s choice of the type of CMP it
decides to impose. 42 C.F.R. § 488.438(e).
8

I therefore find that Petitioner’s noncompliance placed its residents in immediate jeopardy
and that a daily CMP of $7,500 was reasonable under the circumstances.

3. Petitioner returned to substantial compliance on November 7, 2006, and no
further CMP should have been imposed on or after that date.

n addition to the CMP imposed for the immediate jeopardy citation, CMS also imposed a
CMP of $400 per day for the period November 7 through December 8, 2006. CMS
offered no argument for the duration of this CMP other than that it was not until
December 8, 2006, that a surveyor from the State agency revisited the facility for a
follow-up survey and determined that Petitioner was in substantial compliance. That
State agency surveyor, Mr. Brooker, was the same surveyor who visited the facility for
the complaint investigation on November 7, 2006. During its examination of Mr.

Brooker at the hearing, CMS suggested that since Petitioner in its plan of correction to the
deficiencies identified during the November 7 complaint survey indicated that it planned
to have all the cited deficiencies corrected by November 16, 2006’, it was illogical to
assume that Petitioner had achieved substantial compliance prior to that date. Tr. at 213.

Petitioner established in its cross-examination of Mr. Brooker that it was, in fact, in
substantial compliance after his initial visit on November 7, 2006. Mr. Brooker
responded affirmatively to all the actions Petition had taken once it had become informed
of the incident on November 6. Those actions included: an in-house investigation; the
suspension of involved staff; in-service training for staff; the interviewing of all female
residents; the examination of Resident 1 and a care plan team meeting to address her
needs; and the reporting of the incident to the abuse registry. Tr. at 204-07. Mr. Brooker
further testified that Petitioner was not in substantial compliance with the reporting
requirements when he entered the facility on November 7 because of Petitioner’s failure
to report the incident to the police. However, Mr. Brooker’s testimony established that
Petitioner was in compliance when he left the facility later that day as Petitioner had
prepared and implemented a plan of corrective measures. Tr. at 209. Mr. Brooker also
testified that he did not know why a CMP was imposed for the 30-day period afer
November 7. Tr. at 210. In short, Mr. Brooker testified that Petitioner had returned to
substantial compliance by the end of November 7, 2006.

> Petitioner’s plan of correction seems to indicate that it would correct all the
deficiencies and return to compliance by November 9, 2006. See CMS Ex. 1, at 1, 5, 8,
11, and 14.
9

Contrary to CMS’s assertions, Petitioner has sustained its burden of establishing that it
returned to substantial compliance on November 7, 2006. Accordingly, I conclude that
no CMP should have been imposed after November 6, 2006.

IV. CONCLUSION

Based on my review of all of the evidence and testimony presented in this case, I sustain
the imposition of a CMP of $7,500 per day for the period of November 4 through
November 6, 2006. I also find that the evidence in this case established that Petitioner
returned to substantial compliance on November 7, 2006. Therefore, no additional CMP
should be imposed after November 6, 2006.

/s/
Alfonso J. Montano
Administrative Law Judge
